Citation Nr: 9923560	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-09 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to March 5, 1997, for 
the grant of an increased evaluation of 60 percent for 
neurogenic bladder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 to 
April 1971.  The veteran's DD Form 214 also shows that the 
veteran had 3 additional years of service. 

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1997 determination of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO increased the evaluation for the veteran's 
bladder disability to 30 percent effective March 26, 1996, 
and granted an increased evaluation of 60 percent effective 
March 5, 1997.  In a June 1998 rating decision, the RO 
revised the effective date for the 30 percent evaluation to 
October 26, 1995.  

The Board notes that veteran's bladder disability is 
characterized as stress incontinence of the bladder due to 
sacral nerve injury in the record.  The Board has 
recharacterized the bladder disability as neurogenic bladder 
in accordance with the medical evidence of record for the 
purpose of clarity.  For example, the September 1997 VA 
examination shows a diagnosis of neurogenic bladder secondary 
to spinal cord wound.  


FINDINGS OF FACT

1.  The veteran's claim for increased compensation for his 
bladder disability was received by the RO on November 7, 
1995. 

2.  An increase in disability to the degree of 30 percent was 
factually ascertainable prior to the date that the claim was 
received.

3.  The VA outpatient treatment report dated on March 5, 1997 
establishes entitlement to an evaluation of 60 percent.


CONCLUSION OF LAW

The criteria for an effective date, prior to March 5, 1997, 
for the grant of an increased evaluation of 60 percent for a 
neurogenic bladder have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400(o) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1998).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant ... may 
be considered an informal claim."  38 C.F.R. § 3.155 (1998).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (1998).  

Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (1998).

Whether an increase in disability is factually ascertainable 
is determined by application of the pertinent criteria in the 
VA schedule of ratings.  Both the diagnostic codes for 
chronic cystitis and neurogenic bladder, applicable to the 
veteran's bladder disability, direct that the disability be 
evaluated pursuant to the criteria for voiding dysfunction.  
38 C.F.R. § 4.115(b), Diagnostic Codes 7512, 7542 (1998).

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115(a) (1998) (emphasis 
added). 

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day is rated 
60 percent disabling.  Urine leakage requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day is rated 40 percent disabling.  Id. 

Urinary frequency consisting of a daytime voiding interval 
less than one hour; or, awakening to void five or more times 
per night warrants an evaluation of 40 percent.  Id. 

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization is rated 30 
percent disabling.  Id. 


Factual Background & Analysis

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two of the regulation.  In cases where the increase 
in disability precedes the date of claim, section 3.400(o)(2) 
applies rather than paragraph one of that section.  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") found that 38 U.S.C. A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim provided also that the 
claim is received within one year after the increase.  Id.  
In these cases, the Board must determine under the evidence 
of record the earliest date that the increased rating was 
ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521-22 
(1997).

The record shows that the RO received the veteran's claim for 
an increased evaluation for the veteran's bladder disability 
on November 7, 1995.  The veteran indicated in his statement 
that he was required to catheterize himself three times per 
day.  The record also shows that the veteran's disability was 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
7512 pertaining to chronic cystitis.  The August 1990 rating 
decision characterized the veteran's disability as stress 
incontinence of the bladder due to sacral nerve injury.  

In the present case, the Board finds following a review of 
the probative medical evidence of record that the veteran's 
bladder disability warranted an increased evaluation prior to 
the date of his November 7, 1995 claim.  The probative lay 
and medical evidence shows that the veteran required 
catheterization in connection with his bladder disability to 
warrant an evaluation of 30 percent pursuant to the criteria 
for obstructed voiding prior to the date of claim.  The 
veteran indicated in his claim that he required 
catheterization three times per day and a VA report dated on 
October 26, 1995 is the first indication that the veteran's 
disability required catheterization.  Hence, the proper 
effective date for the 30 percent evaluation is October 26, 
1995.  38 C.F.R. § 3.400(o)(2); Hazan, 10 Vet. App. at 521-
22.

The Board further finds that entitlement to a 60 percent 
evaluation did not arise until March 5, 1997, the date of the 
VA outpatient treatment report showing that the veteran's 
disability met the criteria for an evaluation of 60 percent.  
This outpatient record shows that the veteran "leaks between 
catheterizations" and that the veteran wore 6 to 8 pads 
daily.

The veteran's representative asserts that the criteria for 
voiding dysfunction requires only "the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times a day" and hence a retroactive effective date to 
1995 is warranted for the veteran's 60 percent evaluation.  
The Board notes that the regulation, however, does not merely 
require that the evidence show the use of an appliance or a 
frequency of pad changing greater than 4 times per day.  

Specifically, the schedule of ratings divide voiding 
dysfunction into 3 categories: (1) urine leakage, (2) 
frequency, or (3) obstructed voiding.  The first category of 
urine leakage pertains to "Continual Urine Leakage, Post 
Surgical Urinary Diversion, Urinary Incontinence, or Stress 
Incontinence."  38 C.F.R. § 4.115a.  These terms provide 
criteria in addition to "the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times a day."  Hence, the veteran cannot receive a 
60 percent evaluation merely by showing that he uses an 
appliance.  He must also show that the use of the appliance 
is required because of continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  

The probative medical evidence shows ongoing treatment as 
part of a bladder management program requiring the use of a 
catheter from October 1995.  The outpatient report dated on 
March 5, 1997, however, differs because it shows 
symptomatology associated with urine leakage.  The report 
specifically shows that the veteran leaked between 
catheterizations.  Without symptomatology consistent with 
urine leakage, the veteran's use of a catheter fits squarely 
into the criteria for obstructed voiding.  Here, urinary 
retention requiring intermittent or continuous 
catheterization warrants an evaluation of 30 percent.  


The Board notes that if the representative's assertion were 
true that the use of an appliance warrants an evaluation of 
60 percent under the criteria for voiding dysfunction, then 
the criteria for a 30 percent evaluation under obstructed 
voiding would be a mere nullity.  

It would appear that any veteran who used a catheter for 
urinary retention would also meet the criteria of use of an 
appliance to receive the higher evaluation of 60 percent.  
The regulations, however, do not so state, because use of an 
appliance must be in connection with symptoms of urinary 
leakage in order to meet the 60 percent criteria.  

With respect to claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two of the regulation.  38 C.F.R. § 3.400(o)(1).  
Here, the date that it was factually ascertainable that the 
veteran met the criteria for the 60 percent evaluation is 
later than the date of claim, thus paragraph two is not for 
application.  

Based upon a review of the evidence of record, the Board 
finds that the criteria for an effective date prior to 
March 5, 1997, for a grant of 60 percent for neurogenic 
bladder have not been met.

The veteran's representative asserted in his September 1998 
VA Form 1-646 that the RO has committed clear and 
unmistakable error with respect to its finding that the 
veteran's use of a catheter did not meet the criteria for a 
60 percent evaluation prior to March 5, 1997.  The Board 
finds that the provisions with respect to revision of 
decisions on the basis of error pursuant to 38 C.F.R. 
§ 3.105(a) are not applicable under the present 
circumstances.  That section pertains to decisions which have 
become final.  Here, the rating decisions with which the 
veteran disagrees are presently on appeal.  Moreover, the 
proper application of the extant criteria has been discussed 
in the foregoing discussion.  



The veteran's representative also asserts that had the 
criteria for neurogenic bladder pursuant to Diagnostic Code 
7542 been used rather than the criteria under Diagnostic Code 
7512 with respect to chronic cystitis, a different decision 
would have been reached.  This assertion is without merit in 
light of the fact that both diagnostic codes employ the same 
diagnostic criteria, that is, both are rated on the basis of 
voiding dysfunction. 

The representative further asserts that the provisions of 
38 C.F.R. § 3.114 with respect to assignment of effective 
dates where there is a change in law or VA issue is for 
application in the present case.  The representative points 
to the amendments to the genitourinary criteria, which became 
effective on February 17, 1994.  59 Fed. Reg. 2,527 (1994).  

The revised criteria were intended to update the rating 
schedule in accordance with current medical terminology and 
medical advances.  Id.  Hence, the revised criteria were not 
intended as liberalizing criteria.  Moreover, the veteran's 
60 percent evaluation is based upon the March 1997 VA 
outpatient treatment report, which shows an increase in 
severity of the veteran's bladder disability, rather than the 
1994 schedular changes.

The record contains a February 1994 administrative review by 
the VA Director of Compensation and Pension with respect to 
another veteran's claims file.  The veteran's representative 
asserts that this document supports giving a 60 percent 
evaluation in cases where a catheter is used.  The Board is 
not bound by this administrative issue.  38 C.F.R. § 19.5.  

Moreover, the letter shows that not only does the subject use 
a catheter, but also that the subject spontaneously voids due 
to complete loss of bladder control.  As discussed above, it 
is the symptom of urine leakage in addition to the use of a 
catheter, which warrants an evaluation of 60 percent under 
the schedular criteria.  

Finally, the Board notes that 38 C.F.R. § 3.102 with respect 
to reasonable doubt does not provide a basis to assign an 
evaluation of 60 percent prior to March 5, 1997.  The 
probative evidence of record is not in approximate balance 
with respect to whether the veteran manifested symptoms of 
urine leakage in connection with intermittent catheterization 
prior to March 5, 1997.  The Board also notes that the 
regulation does not apply to proper construction of the 
rating criteria, but rather to determinations involving the 
weighing of evidence.  


ORDER

An effective date prior to March 5, 1997, for the grant of an 
increased evaluation of 60 percent for neurogenic bladder is 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

